WO                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA



JOANNE CABE,                           )
                                       )
                            Plaintiff, )
                                       )
      vs.                              )
                                       )
ANDREW M. SAUL, COMMISSIONER OF )
SOCIAL SECURITY,                       )
                                       )                       No. 5:20-cv-0012-HRH
                          Defendant.   )
_______________________________________)


                                         ORDER

       This is an action for judicial review of the denial of disability benefits under Title II

of the Social Security Act, 42 U.S.C. §§ 401–434. Plaintiff Joanne Cabe has timely filed her

opening brief1 to which defendant, Andrew M. Saul, has timely responded.2 Oral argument

was not requested and is not deemed necessary.

                                   Procedural Background

       On December 21, 2015, plaintiff filed an application for disability benefits under Title

II, alleging that she became disabled on July 15, 2012. Plaintiff alleges that she is disabled

due to chemical sensitivity, reactive airway disease, cardiac arrhythmia, hypoxia,


       1
        Docket No. 18.
       2
        Docket No. 19.

                                              -1-
hypothyroid, and chronic fatigue. Plaintiff’s application was denied initially on December

2, 2016, and she requested a hearing. An administrative hearing was held on April 3, 2018.

On September 28, 2018, an administrative law judge (ALJ) denied plaintiff’s application.

Plaintiff sought review by the Appeals Council, and on September 10, 2019, the Appeals

Council remanded the matter to the ALJ. On February 11, 2020, another administrative

hearing was held. On March 26, 2020, the ALJ again denied plaintiff’s application. On

August 31, 2020, the Appeals Council denied plaintiff’s request for review, thereby making

the ALJ’s March 26, 2020 decision the final decision of the Commissioner. On October 8,

2020, plaintiff commenced this action for judicial review of the Commissioner’s final

decision.

                                    General Background

       Plaintiff was born on October 24, 1961. Plaintiff was 50 years old on her alleged

onset date and 55 years old on her date last insured. Plaintiff has a high school education

and two years of college. Plaintiff’s past work includes work as a bookkeeper and a sawmill

operator.

                                    The ALJ’s Decision

       The ALJ found that plaintiff “last met the insured status requirements of the Social

Security Act on December 31, 2016.”3 Because this is a Title II case, plaintiff must establish




       3
        Admin. Rec. at 18.

                                             -2-
disability prior to the date last insured. Flaten v. Sec. of Health & Human Srvcs., 44 F.3d

1453, 1458 (9th Cir. 1995).

       The ALJ then applied the five-step sequential analysis used to determine whether an

individual is disabled.4

       At step one, the ALJ found that plaintiff “did not engage in substantial gainful activity

during the period from her alleged onset date of July 15, 2012 through her date last insured

of December 31, 2016. . . .”5




       4
        The five steps are as follows:

              Step one: Is the claimant presently engaged in substantial
              gainful activity? If so, the claimant is not disabled. If not,
              proceed to step two.
              Step two: Is the claimant’s alleged impairment sufficiently
              severe to limit . . . her ability to work? If so, proceed to step
              three. If not, the claimant is not disabled.
              Step three: Does the claimant’s impairment, or combination of
              impairments, meet or equal an impairment listed in 20 C.F.R.,
              pt. 404, subpt. P, app. 1? If so, the claimant is disabled. If not,
              proceed to step four.
              Step four: Does the claimant possess the residual functional
              capacity (“RFC”) to perform . . . her past relevant work? If so,
              the claimant is not disabled. If not, proceed to step five.
              Step five: Does the claimant’s RFC, when considered with the
              claimant’s age, education, and work experience, allow . . . her
              to adjust to other work that exists in significant numbers in the
              national economy? If so, the claimant is not disabled. If not,
              the claimant is disabled.

Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006).
       5
        Admin. Rec. at 18.

                                              -3-
       At step two, the ALJ found that “[t]hrough the date last insured, the claimant had the

following severe impairments: allergies and hyperreactive airway disease. . . .”6 The ALJ

found plaintiff’s hypothyroidism was nonsevere.7 The ALJ also found that plaintiff did not

have any medically determinable mental health impairments.8

       At step three, the ALJ found that “[t]hrough the date last insured, the claimant did not

have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. . . .”9

The ALJ considered Listing 3.03 (asthma).10

       “Between steps three and four, the ALJ must, as an intermediate step, assess the

claimant’s RFC.” Bray v. Comm’r of Social Security Admin., 554 F.3d 1219, 1222–23 (9th

Cir. 2009). The ALJ found that

                through the date last insured, the claimant had the residual
                functional capacity to perform a full range of work at all
                exertional levels but with the following nonexertional limita-
                tions: avoidance of concentrated exposure to excessive vibra-
                tion and hazardous machinery; and avoidance of moderate




       6
       Admin. Rec. at 18.
       7
       Admin. Rec. at 18.
       8
       Admin. Rec. at 18.
       9
       Admin. Rec. at 19.
       10
           Admin. Rec. at 19.

                                             -4-
              exposure to irritants such as fumes, odors, dust, gases, and
              poorly ventilated areas.[11]

       The ALJ discounted plaintiff’s pain and symptom statements because they were

inconsistent with her daily activities, because she traveled to Boston once per year, and

because her statement that she was allergic to wood was inconsistent with the record.12 The

ALJ also appeared to discount plaintiff’s pain and symptom statements because they were

inconsistent with the medical evidence.13

       The ALJ gave great weight14 to the opinion of Dr. Andersen.15 The ALJ gave some

weight16 to Dr. Brown’s opinion.17 The ALJ also gave some weight to Dr. Buscher’s January

2016 opinion.18




       11
        Admin. Rec. at 19.
       12
        Admin. Rec. at 22.
       13
        Admin. Rec. at 22.
       14
        Admin. Rec. at 21.
       15
          Dr. Andersen testified as a medical expert at the second administrative hearing. He
testified that plaintiff would not have any “exertional or postural, manipulative, visual, or
communicative limitations” but that she should avoid concentrated vibration and hazards and
“moderate exposure to fumes, odors, dusts, gases[.]” Admin. Rec. at 40.
       16
        Admin. Rec. at 22.
       17
        On November 30, 2016, Dr. Roy Brown opined that plaintiff should avoid
concentrated exposure to vibrations, fumes, odors, dusts, gases, poor ventilation, and
hazards, but had no other limitations. Admin. Rec. at 104-105.
       18
        Admin. Rec. at 22. Dr. Buscher’s January 2016 opinion is discussed below in detail.

                                            -5-
       At step four, the ALJ found that “[t]hrough the date last insured, the claimant was

capable of performing past relevant work as a bookkeeper.”19

       The ALJ made alternative step five findings that “there were other jobs that existed

in significant numbers in the national economy that the claimant also could have performed,”

including that of an office helper, a cashier, and a garment sorter.20

       Thus, the ALJ concluded that plaintiff “was not under a disability, as defined in the

Social Security Act, at any time from July 15, 2012, the alleged onset date, through

December 31, 2016, the date last insured. . . .”21

                                    Standard of Review

       Pursuant to 42 U.S.C. § 405(g), the court has the “power to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner. . . .” The court “properly affirms the Commissioner’s decision denying

benefits if it is supported by substantial evidence and based on the application of correct

legal standards.” Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997). “Substantial

evidence is ‘more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Id.

(quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). “‘To determine whether



       19
        Admin. Rec. at 23.
       20
        Admin. Rec. at 23-24.
       21
        Admin. Rec. at 24.

                                             -6-
substantial evidence supports the ALJ’s decision, [the court] review[s] the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the

ALJ’s conclusion.’” Id. (quoting Andrews, 53 F.3d at 1039). If the evidence is susceptible

to more than one reasonable interpretation, the court must uphold the Commissioner’s

decision. Id. But, the Commissioner’s decision cannot be affirmed “‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th

Cir. 2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)).

                                         Discussion

       Plaintiff first argues that the ALJ erred as to Dr. Buscher’s opinions. Plaintiff began

treating with Dr. Buscher of Northwest Center for Environmental Medicine, which is located

in Seattle, Washington, in June 12, 2012.22

       On June 16, 2014, Dr. Buscher opined that plaintiff was “basically medically disabled

and unemployable because of her chemical sensitivities.”23 On January 6, 2016, Dr. Buscher

opined that plaintiff could stand for one hour; could sit for 6-8 hours; could reach above

shoulders, down to waist, and handle objects carefully with fingers frequently; could rarely

reach down to the floor; could regularly lift/carry 5-10 pounds; would have some difficulty

bending, squatting and kneeling; and “would not be able to tolerate most, if not all,




       22
        Admin. Rec. at 1067.
       23
        Admin. Rec. at 647.

                                              -7-
workplace environments” because of her chemical sensitivities.24 On June 18, 2018, Dr.

Buscher opined that plaintiff “is not employable in any type of situation where she is

exposed to chemicals such as detergents, perfumes, fabric softener, deodorants, etc.[,]” but

that “[a]s long as she is not exposed to chemicals, she is fairly functional.”25 He opined that

she would be absent from work 2-3 times a week and that she would need extra breaks.26

And, on April 9, 2019, Dr. Buscher opined that plaintiff “would not be suitable for sustained

employment because of her asthma condition and chemical sensitivities, which would cause

her to have excessive work absences.”27

       Dr. Buscher was a treating source. “As a general rule, more weight should be given

to the opinion of a treating source than to the opinion of doctors who do not treat the

claimant.” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “[I]f the treating doctor’s

opinion is contradicted by another doctor, the Commissioner may not reject this opinion

without providing ‘specific and legitimate reasons’ supported by substantial evidence in the

record for so doing.” Id. (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

Dr. Buscher’s opinions were contradicted by Dr. Andersen’s opinion. Thus, the ALJ was

required to give specific and legitimate reasons for discounting Dr. Buscher’s opinions.




       24
        Admin. Rec. at 456-458.
       25
        Admin. Rec. at 1081.
       26
        Admin. Rec. at 1082.
       27
        Admin. Rec. at 1108.

                                             -8-
       Plaintiff first argues that the ALJ erred in discounting Dr. Buscher’s January 6, 2016

opinion.     The ALJ gave Dr. Buscher’s January 6, 2016 opinion “some weight” but

discounted this opinion because the standing limitation was not supported by the record,

because plaintiff did not have any positive respiratory findings on exam, and because it

appeared to be based solely on plaintiff’s subjective complaints.28 The court considers these

reasons in reverse order.

       First, the ALJ discounted Dr. Buscher’s January 2016 opinion because it was based

solely on plaintiff’s subjective complaints. This was not a legitimate reason because Dr.

Buscher ran a number of diagnostic tests and labs. In fact, Dr. Buscher noted in his January

2016 opinion that plaintiff’s office visits included allergy testing and laboratory testing and

that the results of the allergy testing were extreme as to mold, dust, and chemicals and that

the laboratory testing showed elevated lead and mercury.29 As another example, on

September 5, 2013, Dr. Buscher noted that plaintiff’s labs “indicate[d] exposures to solvents

such as xylene, toluene.”30

       Secondly, the ALJ discounted Dr. Buscher’s January 2016 opinion because plaintiff

did not have any positive respiratory findings on exam. This was not a legitimate reason, in

part, because Dr. Buscher explained the lack of clinical respiratory findings. In an April 9,



       28
           Admin. Rec. at 22.
       29
           Admin. Rec. at 455.
       30
           Admin. Rec. at 649.

                                             -9-
2019 letter, Dr. Buscher noted that there is “[n]o test of physiological function [that] can

explain” the symptoms caused by multiple chemical sensitivity and that “[a]lthough there

may be clinical abnormalities, such as bronchospasm or neuropsychological dysfunction,

these are insufficient to explain the illness pattern.”31 Courts have also observed that “[t]he

diagnosis of a multiple chemical sensitivity is a tricky one, because it is, by its very nature,

idiosyncratic and difficult to assess objectively.” Teitelbaum v. Astrue, Case No. CV

10–07167 RZ, 2011 WL 5293278, at *1 (C.D. Cal. Nov. 3, 2011). In addition, Dr. Hu, an

examining physician, explained that MCS “is not accompanied by consistent physical or

laboratory findings.”32 Moreover, plaintiff’s symptoms were not only respiratory. For

example, in his January 2016 opinion, Dr. Buscher noted that plaintiff has severe abdominal

pain with exposure to chemical toxins.33

       Finally, the ALJ discounted Dr. Buscher’s January 2016 opinion because the standing

limitations were not supported by the record. Plaintiff makes no argument as to this reason,

probably because it was a legitimate reason. There is little to no medical evidence that

suggests that plaintiff would only be able to stand for one hour.

       But, plaintiff’s ability to stand for more than one hour was a very minor portion of Dr.

Buscher’s opinion. Even if plaintiff were assumed to be able to stand for a full eight-hour



       31
        Admin. Rec. at 1107.
       32
        Admin. Rec. at 742.
       33
        Admin. Rec. at 770.

                                             -10-
workday, she was plainly at risk of being unable to maintain full-time employment because

of the likelihood that she would - in the course of going to and from work, contacting

customers or fellow employees, or coming into contact with job site environments – be

exposed to irritants that would disable her for a day or two. Thus, this one legitimate reason

does not provide sufficient support for the ALJ’s discounting of Dr. Buscher’s January 2016

opinion. The ALJ erred as to this opinion.

       Plaintiff also argues that the ALJ erred as to Dr. Buscher’s other opinions. The ALJ

did not mention or discuss these other opinions other than to state that all of Dr. Buscher’s

opinions appeared to be based solely on plaintiff’s subjective complaints.34 As discussed

above, this was not a legitimate reason to discount or reject Dr. Buscher’s opinions. But, as

to Dr. Buscher’s 2018 and 2019 opinions, this error was harmless because these opinions

were offered after plaintiff’s date last insured, which was December 31, 2016. See Macri

v. Chater, 93 F.3d 540, 545 (9th Cir. 1996) (“[b]ecause Dr. Riopelle examined and diagnosed

Macri’s depression well after his injury and the expiration of his disability insured status, it

affords little weight and is not reliable”). The same cannot be said as to the 2014 opinion

as this opinion was rendered during the relevant time. As for any argument that the ALJ did

not have to consider the 2014 opinion because it was simply an opinion that plaintiff was

disabled, that argument fails. Although this is “an issue [that] is reserved to the Commis-

sioner, the ALJ still must set forth specific, legitimate reasons for rejecting a treating



       34
        Admin. Rec. at 22.

                                             -11-
physician’s opinion that a claimant is disabled.” Herrera v. Colvin, Case No. ED CV

14-1340-E, 2015 WL 12697712, at *3 (C.D. Cal. April 20, 2015) (citation omitted). The

ALJ did not do so as Dr. Buscher’s 2014 opinion and thus the ALJ erred as to the 2014

opinion.

       Plaintiff next argues that the ALJ erred as to Dr. Hu. Dr. Hu, an examining physician,

opined that plaintiff was

                significantly disabled by the ES/MCS condition, in that you are
                unable to work in what overwhelmingly constitutes a “normal”
                or typical workplace because of the disabling symptoms you
                experience when exposed to relatively low levels of fragrance
                products, cleaning products, motor vehicle exhaust, paint and
                sealing products, etc. It is also my opinion that your condition
                and associated disability is chronic, and not likely to improve in
                the foreseeable future (and certainly not in the next 3 years
                unless there were unforeseen advances in scientific research on
                this disorder).
                        It is possible that you could engage in some type of
                meaning[ful] work if accommodations were made through the
                use of avoidance, ventilation, and other strategies. These are
                typically best met, in my experience, through the identification
                of employment that can be undertaken in a typical patient’s
                home environment (assuming that the patient has been able to
                create a home environment that is free of exposures that trigger
                his or her symptoms). However, there can be no guarantees,
                and such accommodations, when successful, typical[ly] occur
                through trial-and-error.[35]

       The ALJ did not mention Dr. Hu’s opinion in her decision. This was error. As

plaintiff acknowledges, Dr. Hu examined her and offered his opinion in November 2017,

which was after the expiration of her date last insured on December 31, 2016. However, the


       35
           Admin. Rec. at 743.

                                              -12-
ALJ was still required to consider Dr. Hu’s opinion because “‘medical evaluations made after

the expiration of a claimant’s insured status are relevant to an evaluation of the preexpiration

condition.’” Lester, 81 F.3d at 832 (quoting Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir.

1988)); see also, Taylor v. Comm’r of Social Sec. Admin., 659 F.3d 1228, 1232 (9th Cir.

2011) (same). Here, there is no evidence that plaintiff’s condition improved or changed in

the year between the expiration of her insured status and Dr. Hu’s examination. Thus, the

ALJ should have considered Dr. Hu’s opinion. Her failure to even mention Dr. Hu’s opinion

was error. This error cannot be considered harmless, because in contrast to Dr. Buscher’s

2018 and 2019 opinions, Dr. Hu’s opinion was offered much closer in time to plaintiff’s date

last insured.

       Finally, plaintiff argues that the ALJ erred in discounting her pain and symptom

statements. “An ALJ engages in a two-step analysis” in evaluating “a claimant’s testimony

regarding subjective pain or symptoms. . . .” Garrison v. Colvin, 759 F.3d 995, 1014 (9th

Cir. 2014). “‘First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment which could reasonably be expected to

produce the pain or other symptoms alleged.’” Id. (quoting Lingenfelter v. Astrue, 504 F.3d

1028, 1035-36 (9th Cir. 2007)). “In this analysis, the claimant is not required to show ‘that

her impairment could reasonably be expected to cause the severity of the symptom she has

alleged; she need only show that it could reasonably have caused some degree of the

symptom.’” Id. (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). “Nor must

a claimant produce ‘objective medical evidence of the pain or fatigue itself, or the severity

                                             -13-
thereof.’” Id. (quoting Smolen, 80 F.3d at 1282). “If the claimant satisfies the first step of

this analysis, and there is no evidence of malingering, ‘the ALJ can reject the claimant’s

testimony about the severity of her symptoms only by offering specific, clear and convincing

reasons for doing so.’” Id. at 1014-15 (quoting Smolen, 80 F.3d at 1281). “This is not an

easy requirement to meet: ‘The clear and convincing standard is the most demanding

required in Social Security cases.’” Id. at 1015 (quoting Moore v. Comm’t of Soc. Sec.

Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

       The ALJ discounted plaintiff’s pain and symptom statements because they were

inconsistent with her daily activities, because she traveled to Boston once per year, and

because her statement that she was allergic to wood was inconsistent with the record.36 The

ALJ also appeared to discount plaintiff’s pain and symptom statements because they were

inconsistent with the medical evidence as set forth by the ALJ.37 Plaintiff argues that these

were not clear and convincing reasons.

       As for the first reason, the ALJ cited to plaintiff’s statements that “she went for walk

for up to an hour a day and lived in a tent that was .75 miles from her house[;]” “that she

cared for her husband and son and would cook and perform some cleaning for her

household[;]” “that she cared for her dog by preparing it food and water and brushing[;]” and

that “she was able to wash dishes, vacuum, launder clothes, stack firewood, and shop in



       36
        Admin. Rec. at 22.
       37
        Admin. Rec. at 22.

                                             -14-
stores[.]”38 But, “the mere fact that” plaintiff “has carried on [these] “daily activities . . . does

not in any way detract from her credibility as to her overall disability.” Vertigan v. Halter,

260 F.3d 1044, 1050 (9th Cir. 2001). Plaintiff reported that she could cook and perform

other household chores “as my reactions [and] energy allows,” meaning that she could not

always do such tasks.39 Plaintiff also reported that she has difficulties caring for the dog

because of her allergies and that she cannot brush him often.40 Plaintiff also reported

difficulties with shopping in stores due to scents and reported that she eventually stopped

going to the grocery store.41 Thus, plaintiff’s report of daily activities was not inconsistent

with her pain and symptom statements.

       The second reason the ALJ gave for discounting plaintiff’s pain and symptom

statements was the fact that plaintiff was able to travel to Boston once a year,42 which is

where plaintiff’s elderly mother lived.43 This was not a clear and convincing reason because

“disability claimants should not be penalized for attempting to lead normal lives in the face

of their limitations.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).




       38
         Admin. Rec. at 22.
       39
         Admin. Rec. at 383.
       40
         Admin. Rec. at 383.
       41
         Admin. Rec. at 42.
       42
         Admin. Rec. at 22.
       43
         Admin. Rec. at 698.

                                                -15-
       The third reason given by the ALJ was that plaintiff “testified that she is highly

allergic to wood but is having a log house built and indicated that she stacks firewood as part

of her daily activities. She also testified that she currently lives in a tent in the summer and

a wood house in the winter, which is inconsistent with an allergy to wood.”44 This was not

a clear and convincing reason. First, plaintiff did not testify or report that she was allergic

to wood. Rather, plaintiff stated that she is sensitive to fragrant wood, such as cedar, and the

chemicals used to treat wood.45 Second, plaintiff never testified that she was having “a log

house built.” Rather, she explained to the ALJ that she was having a “cabin” built that would

be as “low-chemical as possible. . . .”46 And, while plaintiff does live in a wood house in the

winter, she also testified that “there are many things” in that house that make her sick and

she does not stay in the house any more than necessary.47

       The ALJ also seemed to vaguely suggest that plaintiff’s pain and symptom statements

were inconsistent with the summary of medical evidence set out in the ALJ’s decision. This

could not be considered a clear and convincing reason for discounting plaintiff’s pain and

symptom statements because “‘providing a summary of medical evidence . . . is not the same

as providing clear and convincing reasons for finding the claimant’s symptom testimony not




       44
        Admin. Rec. at 22.
       45
        Admin. Rec. at 86, 90.
       46
        Admin. Rec. at 90-91.
       47
        Admin. Rec. at 91.

                                             -16-
credible.’” Lambert v. Saul, 980 F.3d 1266, 1278 (9th Cir. 2020) (quoting Brown-Hunter

v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015)).

       Defendant also argues that the ALJ properly discounted plaintiff’s pain and symptom

statements because the record shows that she was responding to conservative treatment. But,

this was not a reason given by the ALJ, and “[l]ong-standing principles of administrative law

require [the court] to review the ALJ’s decision based on the reasoning and factual findings

offered by the ALJ—not post hoc rationalizations that attempt to intuit what the adjudicator

may have been thinking.” Bray, 554 F.3d at 1225. The court can only review the reasons

provided by the ALJ, and here, those reasons were not clear and convincing. The ALJ erred

in discounting plaintiff’s pain and symptom statements.

       Because the ALJ erred, the court must determine whether to remand this matter for

an award of benefits or for further administrative proceedings. “Remand for further

administrative proceedings is appropriate if enhancement of the record would be useful.”

Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004) (emphasis omitted). “Conversely,

where the record has been developed fully and further administrative proceedings would

serve no useful purpose, the district court should remand for an immediate award of

benefits.” Id. The court follows a three-step analysis to determine whether a remand for

benefits would be appropriate. “First, [the court] must conclude that ‘the ALJ has failed to

provide legally sufficient reasons for rejecting evidence, whether claimant testimony or

medical opinion.’” Brown-Hunter, 806 F.3d at 495 (quoting Garrison, 759 F.3d at 1020).

“Second, [the court] must conclude that ‘the record has been fully developed and further

                                            -17-
administrative proceedings would serve no useful purpose.’” Id. (quoting Garrison, 759 F.3d

at 1020). “Third, [the court] must conclude that ‘if the improperly discredited evidence were

credited as true, the ALJ would be required to find the claimant disabled on remand.’” Id.

(quoting Garrison, 759 F.3d at 1021). But, “even if all three requirements are met, [the

court] retain[s] ‘flexibility’ in determining the appropriate remedy” and “may remand on an

open record for further proceedings ‘when the record as a whole creates serious doubt as to

whether the claimant is, in fact, disabled within the meaning of the Social Security Act.’”

Id. (quoting Garrison, 759 F.3d at 1021)).

       Plaintiff does not request a remand for an award of immediate benefits. She only

requests a remand for further proceedings. The court agrees that further proceedings are

necessary here, primarily to determine if, as Dr. Buscher opined in his 2016 opinion, there

would be any work plaintiff could do if she were precluded from working in most, if not all,

workplace environments.

                                        Conclusion

       Based on the foregoing, the Commissioner’s decision is reversed and this matter is

remanded for further proceedings.

              DATED at Anchorage, Alaska, this 23rd day of June, 2021.

                                                    /s/ H. Russel Holland
                                                    United States District Judge




                                             -18-
